internal_revenue_service department of the treasury index numbers washington dc person to contact telephone number refer reply to cc ebeo - plr-106254-99 date date number release date key x y church dear sir or madam this is in response to your letter dated date and subsequent correspondence in which x requested a ruling that y constitutes a religious_order for federal tax purposes the information submitted discloses that x is a nonprofit organization that exists for the purpose of propagating the gospel of jesus christ it has received a determination from the internal_revenue_service that it is exempt from federal income taxes under sec_501 of the internal_revenue_code x has also been recognized by the service as an ordaining institution and has a group_exemption_letter from the service x operates y to carry out the goals of x y is under the control and supervision of church church is the mother church of the numerous churches operating under x church and other churches operated under x provide the funding of y prospective members of y go through a six year training program and a probationary period before they are admitted as members the training program include sec_15 hours of instruction per week daily prayer and study and daily participation in the ministry members are held to a strict level of moral and spiritual discipline which requires daily prayer and communion with other members and prohibits the ownership of material possessions they pledge to work full-time on behalf of x for the rest of their lives during which time their lives are not their own but are to be separated sacrificially and entirely in dedication to the goals of x they are to live their lives in servitude and in obedience to all the commands of god members reside within two miles of church in parsonages owned by church there the members conduct themselves as a community by participating daily with plr-106254-99 each other in the spiritual disciplines of prayer study and communion members give themselves continually to prayer study teaching counseling care of the weak missionary work and evangelism revproc_91_20 1991_1_cb_524 states that the service will use the following characteristics in determining whether an organization is a religious_order the organization is described in sec_501 of the code the members of the organization vow to live under a strict set of rules requiring moral and spiritual self-sacrifice and dedication to the goals of the organization at the expense of their material well-being the members of the organization after successful completion of the organization’s training program and probationary period make a long-term commitment to the organization normally more than two years the organization is directly or indirectly under the control and supervision of a church_or_convention_or_association_of_churches or is significantly funded by a church_or_convention_or_association_of_churches the members of the organization normally live together as part of a community and are held to a significantly stricter level of moral and spiritual discipline than that required of lay church members the members of the organization work or serve full-time on behalf of the religious educational or charitable goals of the organization the members of the organization participate regularly in activities such as public or private prayer religious study teaching care of the aging missionary work or church reform or renewal y possesses all the characteristics in revproc_91_20 to a substantial degree accordingly based on our consideration of all the facts and circumstances we conclude that y is a religious_order for federal tax purposes no opinion is expressed on the tax consequences of the above transaction under any other section of the code this ruling is directed only to the taxpayer that requested it sec_6110 of plr-106254-99 the code provides that it may not be used or cited as precedent sincerely paul accettura senior technical reviewer branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
